Citation Nr: 0510699	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-26 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied the veteran's claim 
for service connection for tinnitus, but granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective October 2002.  He wants an initial 
rating higher than 30 percent.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Unfortunately, further development is required in this appeal 
before actually deciding the claims at issue.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

In March 2005, the veteran's representative submitted a 
letter from the Charleston, South Carolina, Vet Center 
indicating the veteran had received treatment there for his 
PTSD since April 2003.  And during the March 2005 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the veteran said he continued to 
receive both individual and group counseling at this 
facility.  Also, in the aforementioned March 2005 letter, a 
social worker at the Vet Center indicated the veteran had 
received additional treatment for his PTSD at the local VA 
Medical Center (VAMC) in Charleston.  Similarly, the veteran 
testified during his March 2005 videoconference hearing that 
he had received relevant treatment every two weeks from one 
medical provider and once a month from another.

While the Board realizes that VA medical records dating from 
August 2003 through February 2005 are already on file, the 
additional records from February 2005 to the present are not.  
Furthermore, it is unclear whether the veteran received other 
relevant treatment from VA prior to August 2003.  If he did, 
and because he certainly has since February 2005, these 
additional records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Records show the veteran underwent a VA examination for his 
PTSD in April 2003, but in connection with his claim for 
service connection for this condition (as opposed to assess 
the severity of it for rating purposes).  And unfortunately 
as a consequence, the examination report does not contain the 
objective clinical findings necessary to properly evaluate 
his PTSD under the rating schedule, from the effective date 
of service connection to the present.  See Fenderson, 12 Vet. 
App. at 125-26 (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at other times during the pendency 
of his appeal).  Questions abound concerning his current 
mental status based on the VA examination report, other VA 
medical records, and a private medical record.  So his 
current disability picture is unclear.  Also, his recent 
testimony during his March 2005 videoconference hearing 
raised additional concerns regarding this, as he described a 
whole litany of symptoms.  

In this regard, the Board observes that the veteran has 
received a vast array of Global Assessment of Functioning 
(GAF) scores - ranging from 30 in December 2004 to 60 at his 
March 2003 VA examination, without an explanation as to the 
patent disparities between these scores and without 
differentiation of the impact of his nonservice-connected 
disabilities on them.  Moreover, none of the evaluating 
clinicians have attempted to distinguish between the 
functional impairment caused by his nonservice-connected 
disorders, including his impaired hearing, gastroesophageal 
reflux disease, gout, arthralgia, erectile dysfunction, 
allergic rhinitis, and his service-connected PTSD in an 
effort to accurately evaluate the manifestations and extent 
of his PTSD symptomatology and the resulting social and 
occupational impairment.  As such, the Board cannot render an 
informed decision concerning the level of disability 
attributable to his service-connected PTSD, in particular, in 
the absence of specific medical information regarding his 
coexisting disabilities.  See Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  See also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Additionally, a review of the record discloses that the 
veteran was afforded a VA examination in January 2003 in an 
effort to determine the nature, severity, and etiology of his 
tinnitus.  And while the report indicates he had a history of 
tinnitus since the 1960s (so, perhaps, as far back as when he 
was in the military), he stated that he did not recall the 
circumstances of the onset of this condition.  His DD Form 
214 reveals that his military occupational specialty (MOS) 
was an infantryman and fire crewman.  The DD 214 also shows 
that he was awarded the Combat Infantryman Badge (CIB) and, 
as such, the Board concedes he had combat against enemy 
forces in Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

The VA examination report also indicates the veteran had a 
history of military noise exposure from his work as a gunner 
and from being around trucks, but that he also had post-
service recreational and civilian occupational noise exposure 
while working as a farmer and as an occasional hunter.  He 
was diagnosed with bilateral mild to moderately severe 
sensorineural hearing loss, sufficient to meet the 
requirements of 38 C.F.R. § 3.385.  However, the VA examiner 
did not provide an opinion as to whether the veteran also has 
tinnitus and, if he does, whether it is causally or 
etiologically related to his military service.

So the veteran should be afforded additional VA examinations 
in order to determine nature and etiology of his tinnitus, as 
well as to better assess the severity, symptomatology, and 
manifestations of his PTSD, in particular, and to clarify and 
reconcile the vastly different GAF scores that he has 
received thus far.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the Charleston, 
South Carolina, VAMC for the period prior 
to August 2003 and from February 2005  to 
the present.

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Charleston Vet Center concerning any 
counseling and care he has received there 
for his PTSD since October 2002.

3.  After receiving this additional 
evidence, schedule the veteran for 
another VA psychiatric examination to 
ascertain the current severity and 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between October 
2002 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD from other 
conditions that are not service-
connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Also schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether he has tinnitus (that 
is, in addition to hearing loss) and, if 
he does, whether it is at least as likely 
as not 
(i.e., 50-percent or greater probability) 
that his tinnitus is related to noise 
exposure in service - taking into 
consideration his medical, occupational, 
and recreational history prior to and 
since his active service.  Review all 
relevant records in the claims file to 
make this determination, including a copy 
of this remand.  Conduct all indicated 
evaluations, studies, and tests deemed 
necessary.  Please discuss the rationale 
for the opinion, whether favorable or 
unfavorable.

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




